Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 1 of 14




       EXHIBIT "A"
            Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 2 of 14
                                                   .0;



            [~~ 1'C~RK
            STATE C?F
            Ot~ PCtt2TUMTY»                    N
                                           s ~.~i '.~.' ~
                                                     ILT1



 ANDREW M. CEJOMO                              LINDA A. LACEW£LL
 Governor                                      5uperintendent




STATE OF NEW YORK
Supreme Court, County of BRONX
 -- ------- -- - - -------      -- --....---       -- -------------
                                                                                                     22722/20E
 •     OXMI_17_lul ~                                                            Plaintiff(s)


                                                 against

                                                                                Defendant(s)
Travelers Casualty and Surety Company
                  ---- ------ -- -- --------- - -- -------------- --   ----   ---------   --------      -- -
RE :Travelers Casualty and Surety Company formerly known as Farmington Valley Insurance Company.
Attorney for Plaintiff(s) and Defendant(s) please take notice as follows:

Attorney for Plaintiff(s) is hereby advised of acknowledgement of service upon this Department Notice of
Entry in the above entitled action on March 10, 2020 at New York, New York. The $ 40.00 fee is also
acknowledged.


Original to Attorney for Plaintiff(s):
     ANDREW F. PLASSE & ASSOCIATES LLC
     163-07 DEPOT ROAD
     SUITE 205
     flushings, New York 11358
Persuant to the requirement of section .1212 of the Insurance Law, Defendant(s) is hereby notified of
service as effected above. A copy of the paper is enclosed.

Duplicate to Defendant:
     Corporation Service Company
     Travelers Casualty and Surety Company
     80 State Street
     Albany, New York 12207-2543




                                                                         Ellen R Buxbaum
                                                                         Special Deputy Superintendent
Dated Albany, New York, March 16, 2020
634389
                Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 3 of 14




             ;rSTATE. OF NEW YORK
              SUPREME COURT COUNTY OF BRONx
                                                                     iN

             JOSLPH A])AMS,                                                    SUlYIMOIWS
                                                                          Index No.: 22722/2020E
                                            PlaintifF,                    Date Filed:. 2/25/20
                    - against -                                                                O&env
                                                                            E'auntp as the 32lace f `~rral
             TRAVELE+ RS CASIUALTY and SURETY                               vze          vf QF61flue z"s the
3-1d ~Zo2o   C®Ii~PA1~1~►',                                                     ~laint~s rerrdenee.
    yL                                      Defendant,

                                                                     0


             T® 'B ME AB®!JE NAMED DEFEN®ANT:

                      Y®U ARE HEREBY SlJii19M®NE® to Answer the Complaint in this action
             and to serve a copy of your Answer, or of the Complaint is not served with this
             Summons, to serve a Notice of Appearance, on the Plaintiff's Attorney within twenty
             (20) days after the service of this Summons, exclusive of the day of service (or within :
             thirty [30] days a$er the service is complete if this Summons is not personally delivered
             to you within the State of New York); and in case of your failure to appear or answer,
             judgment will be taken against you by default for the relief demanded in the Complaint.

             DATED:           February 24 2020
                              Flush.ing, New York

                                                    Yours, etc.,



                                                            ..--..
                                                    ANDREW F. PLASSE & ASSOCIATES LLC
                                                    Attorney for the Plaintiff
                                                    Office and P.O. Address
                                                    163-07 Depot Road, Suite 205
                                                    Flushing, NY 11358
                                                    (212) 695-5811

             DEFENDANT'S ADDRESS:
             1 Tower Square, J3art-ford CT 061.83
   Case 1:20-cv-02845-LJL Document
                            In
                                   1-1 Filed 04/06/20 Page 4 of 14




STATE OF NEW YORK.
SUPREME COURT                      COUNTY OF BRONX


JOSEPH ADAMS,
                                                                             C®MPLAII+IT
                                   Plaintiff,                         Index No.: 22722/2020E

        - against —

TRAVELERS PR®PERTY &z CASUALTY INSURA1m10E
C®NIPANI',

                                   Defendant.

------------------------------------------------------------------------X

        Plaintiff, by his attorney, ANDREW F. PLASSE & ASSOCIATES, LLC, as and

for his Complaint, hereby alleges and shows to the Court the following:

        1. At all times hereinafter mentioned, the Plaintiff Joseph Adams is an individual

who resides in Bronx, NY.

        2. At all times hereinafter mentioned, the Defendant Casualty and Surety

Company (hereinafter referred to as "Travelers") is a foreign Connecticut corporation

authorized to issue liability insurance to residents of the State of New York.

AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANT, PLAINTIFF
RESTATES AND REALLEGES EACH AND EVERY ALLEGATION SET FORTH IN
PARAGRAPHS "1" -"2" AGAINST THE DEFENDANT AND FLTRTHER ALLEGES
                         THE FOLLOWING:

        3. At all. times hereinafter mentioned, the Defendant Travelers was authorized to

issue policies of insurance to homeowners in the State of New York.

        4. At all times hereinafter mentioned, the Defendant Travelers was authorized by

the Superintendent of Insurance of the State of New York to engage in the business of




                                                   2
    Case 1:20-cv-02845-LJL Document
                            u
                                    1-1 Filed 04/06/20 Page 5 of 14




insurance in the State of New York and to issue policies o.f insurance including the policy

herein sued upon.

        5. Prior to December 24, 2008, Defendant Travelers did, for good and valuable

consideration, issue to Wendy Airday and George Airday a certai.ii Homeowners' Policy

of Insurance bearing policy number978894875-633-1 (hereinafter referred to as the

"Policy"), insuring Liability coverage for damages because of bodily injury or property

damage caused by an occurrence to which the coverage applies, including paying up to

the limit of liability for the damages to for which the insured.in legal liable and to provide

a defense for a term commencing December 22, 2008 and ending on December 22, 2009

with respect to covered persons.

        6. The Policy issued by Defendant was a Homeov,mer's policy which provided

coverage for an "occurrence" which was described as an "accident, including exposure to

conditions, which results during the policy period, in bodiiy injury or property damage

during the period conunencing and ending for members of the Insured's household.

       7. Upon information and belief, Daniel F. Airday was a member of the insured's

household.

       8. That on December 24, 2008, Daniel F. Airday, negligently and recklessly

caused injuries to the plaintiff while intoxicated.

       9. The plaintiff Joseph Adams, commenced an action against Daniel Airday for

personal injuries in the Supreme Court, Bronx County under Index No. 26078/20'14

       10. Plaintiff obtained a default judgment against Daniel F. Airday on the issue.of

liability and Notice of Entry of the Order for Default Judgment was served by mail on or

about August 31, 2015.



                                              3
   Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 6 of 14
                                       tY




          11. Plaintiff appeared for an inquest into damages on or about and the Court

awarded plaintiff the sum of Fi.ve Hundred Thousand ($500,000.00) Dollars with interest

firom August 31, 2015 at the rate of 9% compounded per annum.

          12. That following an inquest into damages, on December 21, 2016, a judgment

was entered in favor of the plaintiff against the defendant, a copy of which is annexed

hereto, for the   suin   of FIVE HUNDRED SIXTY THOUSAND EIGHT HUNDRED

FORTY FIVE ($560,845.00) DOLLARS and ZERO CENTS.

          13. That on the date of the incident, Wendy A.irday and George Airday were a

insured under a policy of homeowners liability issued by Defendants

          14. That the subject policy provided that an insured included anyone in the

household of Wendy Airday and George Airday.

          15. That upon information and belief, at the time of the incident on December 24,

2008, Daniel Airday was a member of the household of Wendy Airday and George

Airday.

       16. Upon information and belief on or about December 7, 2017, the insureds

Wendy A.irday and George Airday, notified the defendant of this incident.

       17. On or about December 8, 2017, Travelers Insurance contacted the Attorney

for the Plaintiff for information regarding the claim. The information was emailed to Matt

Gray at Travelers insurance Company.

       18. On or about December 27, 2017, Travelers mailed a disclaimer letter to

plaintiff attorney setting forth that Notice was untimely and that the alleged incident
          s




was not covered.




                                             11
    Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 7 of 14




        19. Upon information and belief, Travelers assigned a claim number to this

matter 272 LR H6W5419.

        20. That on or about March 20, 2018, a copy of the Judgment was served upon

the Defendant Travelers.

        21. That more than thirty days have elapsed, and payment of the aforesaid

judgment has not been made.

       22. That pursuant to New York State Insurance Law 3420(a)(2) and 3420(b), the

Defendant is responsible directly to plaintiff,,Joseph Adams, for the payment of the

aforesaid judgment'pulse interest from the date of entry.

       23. Upon information and belief, Defendant failed to timely disclose coverage

within a reasonable time and is obligated to indemnify and/or defend its insureds.

       24. Upon information and belief, Tnsurance Law 3420(a) provides that failure to

give timely notice shall not invalidate the claim unless the failure to provide timely notice

has prejudiced the insurer.

       25. Upon information and belief, there is no prejudice to the Defendant herein.

Although the alleged incident occurred in December 2008, there are police investigation

reports and photographs of the incident. Upon information and belief, the police

investigation is thorough and comprehensive and comparable if not better than an

insurance investigation.

       26. The defendant cannot claim prejudice due to the default judgment, since said

judgment was not on the merits,, and plai.ntiff's counsel would consent to vacate the

default judgment in the event of coverage by the defendant, and/or defendant can still




                                             5
     Case 1:20-cv-02845-LJL Document
                             ®
                                     1-1 Filed 04/06/20 Page 8 of 14




move to vacate the Judgment, to which plaintiff again, would consent to if defendant

provided coverage.

        27. The policy involved herein defines "occurrence" as an accident including

continue or In order to determine whether the action is intentional th.e critical issue is

whether the harm to the victim was expected or intended by the protected person or the

insured.

        28. The insured minor was intoxicated and his conduct, while reckless, could not

be said to be anticipated given his inebriated condition.

        29. The insured plead guilty to Disorderly Conduct, which is not a criminal

conviction.

        30. Upon information and belief, the defendant's disclaimer of coverage on the

basis that this incident was not an "occurrence" as defined .by the policy is without merit.

       31. As to the blanket exclusion stating that the allegations in the underlying

complaint were for assault and battery, in interpreting an insurance contact, issues of

ambiguity niust be resolved against the Insurance Company. When such coverage is

permissible, depends on whether the insured in committing his act, actually intended to

cause injury. One whose intentional act causes an unintended injury may be so

indemnified. As the blaiilcet assault and battery exclusion defies the reasonable

expectations of the insured, i.t should be stricken as unenforceable.

       32. On or about May 4, 2018, a second copy of the Judgment with Notice of

Entry was sent by certified mail, retLim receipt requested to Nationwide, requesting that

payment in full be made.




                                             !~
   Case 1:20-cv-02845-LJL Document
                            m
                                   1-1 Filed 04/06/20 Page 9 of 14




        33. That more than thirty five days have elapsed sinee May 4, 2018 and payment

remains outstanding.

        34. That by virtue of the following, defendant is liable for payment of the

Judgment entered against its insured.

        35. That by reason of the foregoing, the plaintifP has been damaged in an amount

which exceeds the jurisdictional limits of all lower courts which would otherwise have

jurisdiction.

    AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANT,
  PLAINTIFF RESTATES AND REALLEGES EACH AND EVERY ALLEG`ATION
  SET FORTH IN PARAGRAPHS "1" —"35" AGAINST THE DEFENDANT AND
                 FURTHER ALLEGES THE FOLLOWING:

        36. It is well settled that an insurer's duty to defend its insured is broader than its

obligation to pay damages incurred by events covered by a partictilar policy.

        37. Defendant can appear in this action, move to vacate the judgment and defend

the niatter on its merits.

        38. Plaintiff respectfully requests, that the Court Order issue a declaratory

judgment, directing the defendant to represent Daniel F. Airday.

        WI3EI2EF®RE, Plaintiff demands Judgment as follows:

       1. Judgment in an amount which exceeds the jurisdictional limits of all lower

courts which would otherwise have jurisdiction;

        II. Judgment on the Second Cause of Action issuing a Deelaratory Judgment.that

the Defendant is obligated to defend and indemnify Daniel F. Airday;

       III. Together with the costs a.nd disbursements of this action and for such other

and further relief as to this Court seems just aad proper.

DATED:          February 24.2020


                                              7
Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 10 of 14




         Flushing, New York

                              Yours, etc.,



                                   REW F. PLASSE & ASSOCIATES LLC
                              Attorney for the Plaintiff
                              Office and P.O. Address
                              163-07 Depot Road, Suite 205
                              Flushing, NY 11358
                              (212) 695-5811
    Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 11 of 14




                                             VERIFICATION


STATE OF NEW YORK )
COUNTY OF QUEENS ) ss.:

         I, the undersigned, an attomey duly admitted to practice law in the State of New York, state that I

am attomey of record for.Ioseph Adams, the plaintiff in the within action; I have read the foregoing

COMPLAINT and I know the contents thereof; the same is true as to my own knowledge, except as to

those matters stated to be alleged upon information and belief, and as to those matters, I believe it to be

true; the reason why this verification is made by me and not by Joseph Adams, is because he resides

outside of the County of Queens, and is outside the principallocation of my office which is located in

Queens County.

         The grounds of my belief as to those matters not stated upon my own knowledge are as follows:

Review of his file maintained by my office in the ordinary course of business.

DATED:            February 24 2020
                  Flushing, New York



                                                       ANDREW F. PLASSE




                                                      0
             Case 1:20-cv-02845-LJL .Document
                                      .,      1-1 Filed 04/06/20 Page 12 of 14


SUPREIVIE COURT OF TtiE STATE OF NE1►U YORK
COUNTY OF BRONX
_..;,....,'.......~.—_~ ........:........~....-._........._,..,-.,.~_ ~..x
JOSEPH ADAMS

                                     Plaintiff/Petitioner,

           - against--                                      Index No 22722/2020E
TRAVELERS CASUALTY and SURETY
COMPANY
                            Defendant/Respondent.
--_—_--_—_------------------------~®—.--------------- x
                                 NOTICE OF ELECTRONIC FILING
                                        (Mandatory Case)
                                    (Uniform Rule § 202.5-bb)

        You have.received this Notice because:

                  1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
                  New York State Courts E-filing system ("NYSCEF"), and

                  2) You are a Defendant/Respondent (a party) in this case..

         o If you are represented by an attorney:
           Give this Notice to your attorney. Attorne s: see "Information for Attor.neys" pg. 2).

         • If you are not represented by an attorney:
            You will be served with all documents in paper and you must serve and fite your
            documents in paper, unless you choose to participate in e-filing.

            If you choose-to participate in e-filing, you must have access to a.computer and a,
           scanner or other device to convert documents into electronic format,.a conriection
           to the internet, and an e-mail address to receive service of documents.

           The benefits of participating in e-filing include:

                           ® serving and filing your documents electronically

                           • free access to view and.print your e-filed documents

                           a limitirig your number of trips to the courthouse

                           • paying any court fees on-line (credit card needed)

        To register for e:filing or for more information ,about how e-filing wor.;ks:
        e visit: www.nycourts.gov/efile-unrepresented or
        e contact the. Clerk's Office or Help Center at the court where the case was filed. Court
          contact information can be found at www.nycourts.gov

                                                        Page 1 of 2                 EFM-1
           Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 13 of 14



        To find legal information to help you represent yourself visit wuuw.nycourthelp.gov

                                      information for Attorneys
                                (E-filing is Mandatory for Attorneys)

        An attorney representing a party who, is served with this notice ,must either:
                1) immediately record his or her representation within the e-filed rnatter on the:
                NYSCEF site www.nycourts.gov/efile; or

                2) file the. Notice of Opt-O;ut form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e filing. are iimited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or intemet connection orthatthey lack (along with alt employees;subject'
                to their direction) the knowledge to operate, such equiprnent. [Section 202:1 5=bb(e)]

        Foradditional information about electronic filing and to create a NYSCEF account, visit the
        NYSCEF website at www.nycourts.govlefile or contact the NYSCEF Resource. Center
        (phone: 646-386-3033; e-mail: efileany.courts.gov).


Dated: February 25, 2020



                                                         163ti07 Depot Road, Suite 205=
                Name
 ANDREW F. PLASSE & ASSOCIATES
 LLC                                                     Flushing, NY 11358
                Firm Name                                              Address
                                                           (212) 696 5811
                                                                        Phone

                                                           ANDREWPLASSE@AOL.GOM
                                                                         _ ai


To:    TRAVEL.ERS CASUALTY

       1 Tower Square

        ~-I A kr- M L 0 C-r (-V l P.3


                                                                                     6/6118


      Index #                                Page 2 of 2                           EFM-1
                     Case 1:20-cv-02845-LJL Document 1-1 Filed 04/06/20 Page 14 of 14   ... 1.4 ....•   ......
                                                                                                                 U.S. POSTAGE:.'~, PiTNEY BOWES

NEW YORK STATE
DEPARTMENTof                                                                                                     ZIP 12257
                                                                                                                 02 4rq
                                                                                                                 0000355173MAR 17 2020

FINANCIAL SERVICES
ONE COMMERCE PLAZA
ALBANY, NY 12257




                                    Corporation Service Company
                                    Travelers Casualty and Surety Company
                                    80 State Street
                                    Albany, New York 1220772543




                                                             b
